UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 or 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 TRANSITION REPORT UNDER SECTION 13 or 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 0-7092 RELIABILITY INCORPORATED (Name of registrant in its charter) TEXAS 75-0868913 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 410 Park Avenue - 15th Floor, New York, NY (Address of principal executive offices) (Zip Code) (212) 231-8359 (Issuer’s telephone number, including area code) Check whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past ninety days. YES NO Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes x No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date 12,013,333 shares of Common Stock, no par value, as of August 1, 2011. RELIABILITY INCORPORATED RELIABILITY INCORPORATED,INC. Quarterly Report on Form10-Q For the Three Months Ended June 30, 2011 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 (Unaudited) 3 Consolidated Statements of Operations for the Three Months Ended June 30, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Operations for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2.
